DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is in response to Applicant's amendment filed on 2/25/2022.
Claims 1-20 are pending. Claims 1-4, 6-7, 12-17 and 19-20 are amended. Claim 17 and 18 are objected. Claims 1-16 and 19-20 are rejected. 

Allowable Subject Matter

Claim 17 is objected to as being directly or indirectly dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 18 is objected for its dependency on claim 17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Raja, Harvey et al (PGPUB Document No. 20180314749), hereafter, referred to as “Raja”, in view of Duggal, Abhinav et al (PGPUB Document No. 20190243547), hereafter, referred to as “Duggal”, in further view of Joseph, George et al (US Patent No. 10659523), hereafter, referred to as “Joseph”.

Regarding Claim 1 (Currently amended), Raja teaches In a data management and storage (DMS) cluster comprising a plurality of peer DMS nodes and a distributed data store implemented across the plurality of peer DMS nodes, a method, comprising(Raja, Fig. 1 & para 0018 disclose infrastructure in a distributed storage system for taking snapshot in a distributed node environment “As illustrated in FIG. 1, a distributed data grid provides data storage and management capabilities by distributing data over a number of servers (e.g., 120 a, 120 b, 120 c, and 120 d) working together…”): 
receiving, by a first peer DMS node of the plurality of peer DMS nodes, fileset metadata for a fileset of a compute infrastructure serviced by the DMS cluster(Raja, para 0051 further discloses metadata such as a set of partitions (fileset metadata) information is sent by the snapshot coordinator which is received by the node having those partitions “At step 210, the snapshot coordinator sends a snapshot request identifying particular partitions to the server node holding the particular partitions. The request includes a snapshot name and a set of partitions for which snapshots art to be made.”); 
determining, by the first peer DMS node, a plurality of partitions for the fileset based on the fileset metadata(Raja, para 0051 further discloses defined by snapshot coordinator node, metadata such as a set of partitions (fileset metadata) which are to be included in the snapshot pulling job “At step 210, the snapshot coordinator sends a snapshot request identifying particular partitions to the server node holding the particular partitions. The request includes a snapshot name and a set of partitions for which snapshots art to be made.”); 
executing, by the plurality of peer DMS nodes, separate jobs to generate respective snapshots of respective partitions of the plurality of partitions based at least in part on the first peer DMS node determining the plurality of partitions(Raja, para 0050-51 discloses assigning snapshot of plurality of partitions job/task on individual nodes “Multiple snapshot requests can be in process on different servers/nodes simultaneously”), 
Raja teaches creation of snapshots of partitions in a distributed file storage system but they don’t explicitly teach wherein a peer DMS node of the plurality of peer DMS nodes executes one of the separate jobs autonomously and concurrently with other ones of the separate jobs that are executed by other peer DMS nodes of the plurality of peer DMS nodes; transferring, by the plurality of peer DMS nodes, the respective snapshots of the respective partitions to a data storage separate from the distributed data store of the DMS cluster for storage at the data storage.
However in the same field of endeavor of parallel task processing Duggal teaches wherein a peer DMS node of the plurality of peer DMS nodes executes one of the separate jobs autonomously and concurrently with other ones of the separate jobs that are executed by other peer DMS nodes of the plurality of peer DMS nodes(Duggal, para 0137 discloses executing separate jobs simultaneously on plurality of nodes “The processing of a task may occur in parallel, concurrently, or simultaneously with the processing of other tasks……Furthermore, a source worker node may process multiple tasks in parallel, using one or multiple destination worker nodes. A destination worker node may process multiple tasks in parallel, coming from one or more source worker nodes.”); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the snapshot creation in a distributed storage system of Raja into process of concurrent task processing on plurality of nodes of Duggal to produce an expected result of snapshot creation in less time. The modification would be obvious because one of ordinary skill in the art would be motivated to improve the throughput of the data backup system.
Raja and Duggal teach creation of snapshots of partitions in a distributed file storage system but they don’t explicitly teach transferring, by the plurality of peer DMS nodes, the respective snapshots of the respective partitions to a data storage separate from the distributed data store of the DMS cluster for storage at the data storage.
However in the same field of endeavor snapshot creation for storage system Joseph teaches transferring, by the plurality of peer DMS nodes, the respective snapshots of the respective partitions to a data storage separate from the distributed data store of the DMS cluster for storage at the data storage(Joseph, Fig. 6 and col 16:3-8 disclose that created snapshot at distributed nodes 624a-n can be copied/stored at a remotely located storage service 640 “A volume snapshot of a data volume 626 may be a fixed point-in-time representation of the state of the data volume 626. In some embodiments, volume snapshots 642 may be stored remotely from a storage node 624 maintaining a data volume, such as in another storage service 640.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the snapshot creation in a distributed storage system of Raja and Duggal into storing snapshot of partitions in a separate storage location of Joseph to produce an expected result of storing partition snapshots as backup data. The modification would be obvious because one of ordinary skill in the art would be motivated to store backup data/snapshots at a remote or separate location for disaster recovery.

Regarding claim 2 (Currently amended), Raja, Duggal and Joseph teach all the limitations of claim 1 and Raja further teaches wherein the plurality of peer DMS nodes executing the separate jobs to generate the respective snapshots of the respective partitions of the plurality of partitions includes the peer DMS node of the plurality of peer DMS nodes generating a respective snapshot of a respective partition (Raja, para 0050-51 discloses assigning snapshot of plurality of partitions job/task on individual nodes “Multiple snapshot requests can be in process on different servers/nodes simultaneously”) using a local storage of the peer DMS node to store the respective partition, the distributed data store being implemented across local storages of the plurality of peer DMS nodes (Raja, para 0033 discloses storing data locally can be done on nodes itself instead of storage area network (element 172 of fig. 1) “The distributed cache service also allows certain cluster nodes to be configured to store data, and others to be configured to not store data.”; para 0044-0045 further discloses executing job/task making snapshot for partitions).

Regarding claim 5 (Original), Raja, Duggal and Joseph teach all the limitations of claim 1 and Joseph further teaches wherein the data storage is one of: a cloud storage connected to the DMS cluster via a network; a network file system store; or an object store (Joseph, col 14: 48-52 discloses that storage can be in cloud “network 600 may be set up by an entity such as a company or a public sector organization to provide one or more services (such as various types of cloud-based computing or storage) accessible via the Internet and/or other networks to clients 610”).

Regarding Claim 20 (Currently amended), Raja teaches A non-transitory computer-readable medium comprising instructions that when executed by a processor cause the processor to execute a method, comprising(Raja, para 0080 discloses computer readable medium for storing instructions “the present invention includes a computer program product which is a storage medium or computer readable medium (media) having instructions stored thereon/in which can be used to program a computer to perform any of the processes of the present invention” ): 
receiving, by a first peer data management and storage (DMS) node of a plurality of peer DMS nodes of a DMS cluster, fileset metadata for a fileset of a compute infrastructure serviced by the DMS cluster(Raja, para 0051 further discloses metadata such as a set of partitions (fileset metadata) information is sent by the snapshot coordinator which is received by the node having those partitions “At step 210, the snapshot coordinator sends a snapshot request identifying particular partitions to the server node holding the particular partitions. The request includes a snapshot name and a set of partitions for which snapshots art to be made.”); 
determining, by the first peer DMS node, a plurality of partitions for the fileset based on the fileset metadata(Raja, para 0051 further discloses defined by snapshot coordinator node, metadata such as a set of partitions (fileset metadata) which are to be included in the snapshot pulling job “At step 210, the snapshot coordinator sends a snapshot request identifying particular partitions to the server node holding the particular partitions. The request includes a snapshot name and a set of partitions for which snapshots art to be made.”); 
executing, by the plurality of peer DMS nodes, separate jobs to generate respective snapshots of respective partitions of the plurality of partitions based at least in part on the first peer DMS node determining the plurality of partitions(Raja, para 0050-51 discloses assigning snapshot of plurality of partitions job/task on individual nodes “Multiple snapshot requests can be in process on different servers/nodes simultaneously”), 
Raja teaches creation of snapshots of partitions in a distributed file storage system but they don’t explicitly teach  wherein a peer DMS node of the plurality of peer DMS nodes executes one of the separate jobs autonomously and concurrently with other ones of the separate jobs that are executed by other peer DMS nodes of the plurality of peer DMS nodes; and transferring, by the plurality of peer DMS nodes, the respective snapshots of the respective partitions to a data storage separate from a distributed data store implemented across the plurality of peer DMS nodes of the DMS cluster for storage at the data storage.
However in the same field of endeavor of parallel task processing Duggal teaches wherein a peer DMS node of the plurality of peer DMS nodes executes one of the separate jobs autonomously and concurrently with other ones of the separate jobs that are executed by other peer DMS nodes of the plurality of peer DMS nodes (Duggal, para 0137 discloses executing separate jobs simultaneously on plurality of nodes “The processing of a task may occur in parallel, concurrently, or simultaneously with the processing of other tasks……Furthermore, a source worker node may process multiple tasks in parallel, using one or multiple destination worker nodes. A destination worker node may process multiple tasks in parallel, coming from one or more source worker nodes.”); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the snapshot creation in a distributed storage system of Raja into process of concurrent task processing on plurality of nodes of Duggal to produce an expected result of snapshot creation in less time. The modification would be obvious because one of ordinary skill in the art would be motivated to improve the throughput of the data backup system.
Raja and Duggal teach creation of snapshots of partitions in a distributed file storage system but they don’t explicitly teach and transferring, by the plurality of peer DMS nodes, the respective snapshots of the respective partitions to a data storage separate from a distributed data store implemented across the plurality of peer DMS nodes of the DMS cluster for storage at the data storage.
However in the same field of endeavor snapshot creation for storage system Joseph teaches and transferring, by the plurality of peer DMS nodes, the respective snapshots of the respective partitions to a data storage separate from a distributed data store implemented across the plurality of peer DMS nodes of the DMS cluster for storage at the data storage (Joseph, Fig. 6 and col 16:3-8 disclose that created snapshot at distributed nodes 624a-n can be copied/stored at a remotely located storage service 640 “A volume snapshot of a data volume 626 may be a fixed point-in-time representation of the state of the data volume 626. In some embodiments, volume snapshots 642 may be stored remotely from a storage node 624 maintaining a data volume, such as in another storage service 640.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the snapshot creation in a distributed storage system of Raja and Duggal into storing snapshot of partitions in a separate storage location of Joseph to produce an expected result of storing partition snapshots as backup data. The modification would be obvious because one of ordinary skill in the art would be motivated to store backup data/snapshots at a remote or separate location for disaster recovery.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Raja, Harvey et al (PGPUB Document No. 20180314749), hereafter, referred to as “Raja”, in view of Duggal, Abhinav et al (PGPUB Document No. 20190243547), hereafter, referred to as “Duggal”, in further view of Nara, Prasad et al (PGPUB Document No. 20200034248), hereafter, referred to as “Nara”.

Regarding claim 3 (Currently amended), Raja, Duggal and Joseph teach all the limitations of claim 2 and but they don’t explicitly teach wherein the peer DMS  node removes the respective snapshot of the respective partition from the local storage of the peer DMS node subsequent to providing the respective snapshot to the data storage. 
However in the same field of endeavor snapshot creation in a distributed storage system Nara teaches wherein the peer DMS  node removes the respective snapshot of the respective partition from the local storage of the peer DMS node subsequent to providing the respective snapshot to the data storage (Nara, para 0275 discloses removing the local copy of snapshot after storing it in the storage “Following the operations of FIG. 3, the system performs a software snapshot (e.g., Azure snapshot), which becomes a primary snapshot copy (e.g., CFVSSNAP.EXE 410) of the set of data. For example, in a Windows environment, a VSS snapshot is performed after quiescing the application. The VSS snapshot becomes the source of the data transfer to the cloud library (via an associated cloud storage SDK). The system may then delete the VSS snapshot after the data transfer is complete.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the snapshot creation in a distributed storage system using metadata of Raja, Duggal and Joseph into removing redundant copies of snapshots of Nara to produce an expected result of freeing up disk space. The modification would be obvious because one of ordinary skill in the art would be motivated to save space by removing redundant copies.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Raja, Harvey et al (PGPUB Document No. 20180314749), hereafter, referred to as “Raja”, in view of Duggal, Abhinav et al (PGPUB Document No. 20190243547), hereafter, referred to as “Duggal”, in view of Kyun, Kim (Korean Patent Document No. KR 20110125788), hereafter, referred to as “Kyun”, in further view of Erickson, Kenneth et al (PGPUB Document No. 20190205449), hereafter, referred to as “Erickson”.

Regarding claim 4 (Currently amended), Raja, Duggal and Joseph teach all the limitations of claim 2 and but they don’t explicitly teach wherein defining the plurality of partitions comprises determining a number of partitions based on a size of the fileset and based on a size of the local storage of the plurality of peer DMS nodes. 
However in the same field of endeavor file partitioning for processing Kyun teaches wherein defining the plurality of partitions comprises determining a number of partitions based on a size of the fileset (Kyun, page 2 para 1 discloses partition number can be determined by file size “Calculating, by the mobile terminal, the number of file divisions by comparing the size of the file requested to be downloaded by the file selection with a preset value; Calculating, by the mobile terminal, a file division size corresponding to the number of file divisions” ), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the snapshot creation in a distributed storage system using metadata of Raja, Duggal and Joseph into determining number of partitions by file size of Kyun to produce an expected result of having optimal number of partitions. The modification would be obvious because one of ordinary skill in the art would be motivated to calculate optimal number of partitions and save resources to keep track of unnecessary partitions.
But they don’t explicitly teach and based on a size of the local storage of the plurality of peer DMS nodes.
However in the same field of endeavor data partitioning for processing Erickson teaches and based on a size of the local storage of the plurality of peer DMS nodes (Erickson, Fig. 3 & para 0023 discloses number of partitions are determined based on the storage size of the where partitioned data are to be copied “The containers 302 are logical resources for storing data (e.g., collections, graphs, and/or tables) and may span one or more physical partitions (e.g., server computing devices) 304. In an embodiment, database 132 determines the number of partitions 304 based on the storage size of each partition and the throughput of container 302”), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the snapshot creation in a distributed storage system using metadata of Raja, Duggal, Joseph and Kyun into determination of partition size based on storage of Erickson to produce an expected result of keeping partitions size such that whey would fit in allocated storage spaces. The modification would be obvious because one of ordinary skill in the art would be motivated to copy partition data based on the size of the storages to be copied onto and thus avoiding overflow of data for any storages.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Raja, Harvey et al (PGPUB Document No. 20180314749), hereafter, referred to as “Raja”, in view of Duggal, Abhinav et al (PGPUB Document No. 20190243547), hereafter, referred to as “Duggal”, in view of Joseph, George et al (US Patent No. 10659523), hereafter, referred to as “Joseph”, in further view of Vig, Akshat et al (US Patent No. 10853182), hereafter, referred to as “Vig”.

Regarding claim 6 (Currently amended), Raja, Duggal and Joseph teach all the limitations of claim 1 but they don’t explicitly teach further comprising storing the fileset metadata in the distributed data store, the fileset metadata associating a file of the fileset with a partition of the plurality of partitions. 
However, in the same field of endeavor snapshot creation in a distributed storage system Vig teaches further comprising storing the fileset metadata in the distributed data store(Vig, col 3: 3-8 discloses that storage can be a networked could storage where data/metadata can be stored “Various embodiments of methods and apparatus for utilizing log-structured journals comprising ….. Networks set up by an entity such as a company or a public sector organization to provide one or more services (such as various types of multi-tenant and/or single-tenant cloud-based computing or storage services)”), the fileset metadata associating a file of the fileset with a partition of the plurality of partitions (Vig, col 15; 63-68 further disclose that snapshot is being created for each partition based on metadata related to mapping between partitions and snapshots “In embodiments in which snapshots are created on a per-partition basis, metadata indicating the mappings between partitions and snapshots”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the snapshot creation in a distributed storage system of Raja, Duggal and Joseph into using metadata for partition snapshot of Vig to produce an expected result of creating snapshot according a guideline for fileset division in metadata. The modification would be obvious because one of ordinary skill in the art would be motivated to create snapshot of data partition based on some guidelines dictated by metadata so that relation between partitions can be established easily.

Claim 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Raja, Harvey et al (PGPUB Document No. 20180314749), hereafter, referred to as “Raja”, in view of Duggal, Abhinav et al (PGPUB Document No. 20190243547), hereafter, referred to as “Duggal”, in view of Joseph, George et al (US Patent No. 10659523), hereafter, referred to as “Joseph”, in further view of Vig, Akshat et al (US Patent No. 10853182), hereafter, referred to as “Vig”, in further view of Prahlad, Anand et al (PGPUB Document No. 20050187992), hereafter, referred to as “Prahlad”.

Regarding claim 7 (Currently amended), Raja, Duggal, Joseph and Vig teach all the limitations of claim 6 but they don’t explicitly teach further comprising at least one of the plurality of peer DMS nodes recovering a file from the data storage using the fileset metadata stored in the distributed data store.
However in the same field of endeavor snapshot creation in a distributed storage system Prahlad teaches further comprising at least one of the plurality of peer DMS nodes recovering a file from the data storage using the fileset metadata stored in the distributed data store (Prahlad, para 0026 discloses recovering files by using stored metadata in distributed storage system “the system stores a map, which may be part of a snapshot, to track specific files and folders with their corresponding copied clusters. The map created by reading data from the file allocation table of the information store and associates files and folders with the clusters stored in the snapshots. In this way, even though the snapshot was performed at the cluster level, individual or groups of files and/or folders may be restored without unnecessarily restoring the entire information store”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the snapshot creation in a distributed storage system using metadata of Raja, Duggal, Joseph and Vig into recovering files form stored metadata of Prahlad to produce an expected result of recovering files. The modification would be obvious because one of ordinary skill in the art would be motivated to recover files from metadata in a file mapping.

Regarding claim 8 (Original), Raja, Duggal, Joseph, Vig and Prahlad teach all the limitations of claim 7 and Prahlad further teaches wherein recovering the file from the data storage using the fileset metadata includes: determining a partition that includes the file using the fileset metadata (Prahlad, para 0026 discloses recovering files by using stored metadata (map which has file information) in distributed storage system “the system stores a map, which may be part of a snapshot, to track specific files and folders with their corresponding copied clusters. The map created by reading data from the file allocation table of the information store and associates files and folders with the clusters stored in the snapshots. In this way, even though the snapshot was performed at the cluster level, individual or groups of files and/or folders may be restored without unnecessarily restoring the entire information store”); 
Raja teaches retrieving one or more snapshots of the partition from the data storage (Raja, para 0051 discloses retrieving partition snapshots from the storage “This unique name allows future operations on the collection of partition-scoped snapshots created in the same snapshot process to occur including recover from snapshot and archive/retrieve snapshot. The individual partition-scoped snapshots can be identified for recovery by the unique snapshot name and the partition identifier/key”); 
Prahlad teaches and deploying the partition using the one or more snapshots (Prahlad, para 0036 discloses data recovery/deployment from snapshot “A data agent 95 is a software module that is generally responsible for retrieving data from an information store 90 for copies, snapshots, archiving, migration, and recovery of data stored in an information store 90 or other memory location, e.g., hard disc drive”; Prahlad’ s above teaching of data deployment from snapshots can be applied for Raja’s teaching of snapshots for partitions ).

Regarding claim 9 (Original), Raja, Duggal, Joseph, Vig and Prahlad teach all the limitations of claim 8 and Prahlad further teaches wherein retrieving one or more snapshots of the partition includes storing the one or more snapshots in the distributed data store (Prahlad, para 0040 discloses retrieving snapshots from previously stored in storage “Either the media agent or the storage manager 100 records the storage device on which the snapshot is written in a replication volume table 102, thereby allowing the snapshot to be located when required for restoring the information store 90”).

Regarding claim 10 (Original), Raja, Duggal, Joseph, Vig and Prahlad teach all the limitations of claim 8 and Prahlad further teaches wherein the partition is deployed in at least one of the compute infrastructure or the DMS cluster (Prahlad, para 0036 discloses data recovery/deployment from snapshot “A data agent 95 is a software module that is generally responsible for retrieving data from an information store 90 for copies, snapshots, archiving, migration, and recovery of data stored in an information store 90 or other memory location, e.g., hard disc drive”; Prahlad’ s above teaching of data deployment from snapshots can be applied for Raja’s teaching of snapshots for partitions ).

Regarding claim 11 (Previously presented), Raja, Duggal, Joseph, Vig and Prahlad teach all the limitations of claim 7 and Prahlad further teaches wherein recovering the file from the data storage using the fileset metadata includes retrieving from the data storage only the partition required to restore the file (Prahlad, para 0026 discloses recovering files from only required snapshots from mapping information (metadata) “the system stores a map, which may be part of a snapshot, to track specific files and folders with their corresponding copied clusters. The map created by reading data from the file allocation table of the information store and associates files and folders with the clusters stored in the snapshots. In this way, even though the snapshot was performed at the cluster level, individual or groups of files and/or folders may be restored without unnecessarily restoring the entire information store”).

Regarding claim 12 (Currently amended), Raja, Duggal, Joseph and Vig teach all the limitations of claim 6 and Vig further teaches determining multiple partitions that include the files using the fileset metadata (Vig, col 15; 63-68 discloses that in response to snapshot creation, a snapshot is being created for partition based on metadata related to mapping between partitions and snapshots “In embodiments in which snapshots are created on a per-partition basis, metadata indicating the mappings between partitions and snapshots”); 
Raja teaches the peer DMS node retrieving one or more snapshots of a partition of the multiple partitions from the data storage (Raja, para 0051 discloses retrieving partition snapshots from the storage “This unique name allows future operations on the collection of partition-scoped snapshots created in the same snapshot process to occur including recover from snapshot and archive/retrieve snapshot. The individual partition-scoped snapshots can be identified for recovery by the unique snapshot name and the partition identifier/key”); 
But they don’t explicitly teach further comprising the peer DMS node of the plurality of peer DMS nodes recovering files from the data storage using the fileset metadata stored in the distributed data store based on; and the peer DMS  node deploying the partition retrieved by the peer DMS node using the one or more snapshots of the partition.
However in the same field of endeavor snapshot creation in a distributed storage system Prahlad teaches further comprising the peer DMS node of the plurality of peer DMS nodes recovering files from the data storage using the fileset metadata stored in the distributed data store based on (para 0026 discloses recovering files by using stored metadata (mapping information for files) in distributed storage system “the system stores a map, which may be part of a snapshot, to track specific files and folders with their corresponding copied clusters. The map created by reading data from the file allocation table of the information store and associates files and folders with the clusters stored in the snapshots. In this way, even though the snapshot was performed at the cluster level, individual or groups of files and/or folders may be restored without unnecessarily restoring the entire information store”:
Prahlad further teaches and the peer DMS  node deploying the partition retrieved by the peer DMS node using the one or more snapshots of the partition (Prahlad, para 0036 discloses data recovery/deployment from snapshot “A data agent 95 is a software module that is generally responsible for retrieving data from an information store 90 for copies, snapshots, archiving, migration, and recovery of data stored in an information store 90 or other memory location, e.g., hard disc drive”; Prahlad’ s above teaching of data deployment from snapshots can be applied for Raja’s teaching of snapshots for partitions ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the snapshot creation in a distributed storage system using metadata of Raja, Duggal, Joseph and Vig into recovering files form stored metadata of Prahlad to produce an expected result of recovering files. The modification would be obvious because one of ordinary skill in the art would be motivated to recover files from metadata in a file mapping.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Raja, Harvey et al (PGPUB Document No. 20180314749), hereafter, referred to as “Raja”, in view of Duggal, Abhinav et al (PGPUB Document No. 20190243547), hereafter, referred to as “Duggal”, in view of Joseph, George et al (US Patent No. 10659523), hereafter, referred to as “Joseph”, in further view of Erickson, Kenneth et al (PGPUB Document No. 20190205449), hereafter, referred to as “Erickson”.

Regarding claim 13 (Original), Raja, Duggal and Joseph teach all the limitations of claim 1 and but they don’t explicitly teach wherein determining the plurality of partitions for the fileset based on the fileset metadata includes determining a number of partitions based on at least one of: a local storage size of the plurality of peer DMS nodes; or a number of the plurality of peer DMS nodes of the DMS cluster allocated to generating the respective snapshots.
However in the same field of endeavor data partitioning for processing Erickson teaches wherein determining the plurality of partitions for the fileset based on the fileset metadata includes determining a number of partitions based on at least one of: a local storage size of the plurality of peer DMS nodes; or a number of the plurality of peer DMS nodes of the DMS cluster allocated to generating the respective snapshots (Erickson, Fig. 3 & para 0023 discloses number of partitions are determined based on the storage size of the where partitioned data are to be copied “The containers 302 are logical resources for storing data (e.g., collections, graphs, and/or tables) and may span one or more physical partitions (e.g., server computing devices) 304. In an embodiment, database 132 determines the number of partitions 304 based on the storage size of each partition and the throughput of container 302”), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the snapshot creation in a distributed storage system using metadata of Raja, Duggal and Joseph into determination of partition size of Erickson to produce an expected result of keeping partitions size such that whey would fit in allocated storage spaces. The modification would be obvious because one of ordinary skill in the art would be motivated to copy partition data based on the size of the storages to be copied onto and thus avoiding overflow of data for any storages.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Raja, Harvey et al (PGPUB Document No. 20180314749), hereafter, referred to as “Raja”, in view of Duggal, Abhinav et al (PGPUB Document No. 20190243547), hereafter, referred to as “Duggal”, in view of Joseph, George et al (US Patent No. 10659523), hereafter, referred to as “Joseph”, in further view of Prahlad, Anand et al (PGPUB Document No. 20050187992), hereafter, referred to as “Prahlad”.

Regarding claim 14 (Currently amended), Raja, Duggal and Joseph teach all the limitations of claim 1 and Joseph further teaches wherein transferring, by the plurality of peer DMS nodes, the respective snapshots of the respective partitions to the data storage (Joseph, Fig. 6 and col 16:3-8 disclose that created snapshot at distributed nodes 624a-n can be copied/stored at a remotely located storage service 640 “A volume snapshot of a data volume 626 may be a fixed point-in-time representation of the state of the data volume 626. In some embodiments, volume snapshots 642 may be stored remotely from a storage node 624 maintaining a data volume, such as in another storage service 640.”; where Raja teaches partitions for each respective snapshot): 
But they don’t explicitly teach includes selecting, by the plurality of peer DMS nodes, the data storage from a plurality of data storages based on instructions from a user associated with the compute infrastructure.
However in the same field of endeavor snapshot creation in a distributed storage system Prahlad teaches includes selecting the data storage from a plurality of data storages based on instructions from a user associated with the compute infrastructure (Prahlad, para 0038 discloses considering user preference in mapping logical relationships and associations between components of the system “user and other applications, is used to indicate, track and associate: logical relationships and associations between components of the system, user preferences, management tasks, and other data that is useful to the system. For example, the storage manager index cache 120 may contain data that tracks logical associations between media agents 105 and storage devices 115”; here the examiner interprets “selecting the data storage from a plurality of data storages” can be done by user preferences).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the snapshot creation in a distributed storage system using metadata of Raja, Duggal and Joseph teach into user’s selection of data storage of Prahlad to produce an expected result of incorporating user’s choice or preference to select data storage which is desired by an user. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users an option to select data storage for manual override when needed.

Claim 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Raja, Harvey et al (PGPUB Document No. 20180314749), hereafter, referred to as “Raja”, in view of Duggal, Abhinav et al (PGPUB Document No. 20190243547), hereafter, referred to as “Duggal”, in view of Joseph, George et al (US Patent No. 10659523), hereafter, referred to as “Joseph”, in further view of Longshaw, Benjamin (PGPUB Document No. 20070288490), hereafter, referred to as “Longshaw”.

Regarding claim 15 (Currently amended), Raja, Duggal and Joseph teach all the limitations of claim 1 and Raja further teaches wherein the plurality of peer DMS nodes executing the separate jobs to generate the respective respective partitions of the plurality of partitions includes(Raja, para 0050-51 discloses assigning snapshot of plurality of partitions job/task on individual nodes “Multiple snapshot requests can be in process on different servers/nodes simultaneously”), 
for a respective partition and by at least one peer DMS node of the plurality of peer DMS nodes (Raja, para 0044-0045 discloses executing job/task making snapshot for partitions “The snapshot process staggers partition-scoped snapshot creation such that it is performed iteratively—partition-by-partition for each cluster member in the service. Staggering of the partition-scoped snapshot requests can be used to control the amount of resources being used for snapshot creation at any point in time. For example, the snapshot coordinator will send a snapshot request to each member requesting the creation of a snapshot for all of the partitions it owns. The node receiving the request will iterate over each partition creating a snapshot of each partition it owns, and respond to the coordinator with the identity of partitions that succeeded and the elapsed times to create the snapshots.”):34 Atty. Doc. No. 34349-40844 
But they don’t explicitly teach writing transactions associated with the respective partition to a merged journal file; andAmendment dated February 25, 2022 Reply to Office Action dated November 29, 2021generating an incremental snapshot of the respective partition based on the merged journal file. 
However in the same field of endeavor of achieving data using snapshot Longshaw teaches writing transactions associated with the respective partition to a merged journal file; andAmendment dated February 25, 2022 Reply to Office Action dated November 29, 2021generating an incremental snapshot of the respective partition based on the merged journal file (Longshaw, para 0006 discloses building incremental snapshots based on log/journal file “For incremental database archiving, a single snapshot is stored along with a log of database updates to be applied for obtaining a second snapshot at a second time.”; in light of the instant application specification here the examiner interprets “a merged journal file” as a log or file that keeps track of transaction activities.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the snapshot creation in a distributed storage system using metadata of Raja, Duggal and Joseph into generation of incremental snapshots of Longshaw to produce an expected result of capturing delta changes by snapshot generation. The modification would be obvious because one of ordinary skill in the art would be motivated to create an incremental snapshot by applying changes only and saving cost of by not doing the snapshot from the scratch.

Regarding claim 16 (Currently amended), Raja, Duggal, Joseph and Longshaw teach all the limitations of claim 15 and Longshaw further teaches wherein the merged journal file is stored in the distributed data store, the method further comprising (Longshaw, para 0006 discloses building incremental snapshots based on log/journal file “For incremental database archiving, a single snapshot is stored along with a log of database updates to be applied for obtaining a second snapshot at a second time.”; in light of the instant application specification here the examiner interprets “a merged journal file” as a log or file that keeps track of transaction activities.; Longshaw’s above mentioned teaching of storing log/journal file along with snapshot can be applied to Prahlad’ s disclosure of storing snapshot in a distributed data store)
But they don’t explicitly teach removing the merged journal file from the distributed data store subsequent to generating the incremental snapshot of the respective partition.
However, removing transaction log (merged journal file) after generating incremental snapshot is a minor modification that would be the result of obvious design choice to be determined through routine experimentation and optimization as it is known to one of ordinary skill in the art to remove logs after being used and become unnecessary to optimize and organize storage utilization.  34 Atty. Doc. No. 34349-40844 
Therefore, it would have been obvious at to one of ordinary skill in the art before effective filling date of the claimed invention to have modified Raja, Duggal, Joseph and Longshaw to remove transaction log/journal file having incremental transactions to optimize storage utilization by freeing up storage space occupied by file which has already served its purpose.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Raja, Harvey et al (PGPUB Document No. 20180314749), hereafter, referred to as “Raja”, in view of Duggal, Abhinav et al (PGPUB Document No. 20190243547), hereafter, referred to as “Duggal”, in view of Joseph, George et al (US Patent No. 10659523), hereafter, referred to as “Joseph”, in further view of Liu, Yan Zhao et al (PGPUB Document No. 20180300242), hereafter, referred to as “Liu”.

Regarding Claim 19 (Currently amended), Raja teaches A data management and storage (DMS) cluster, comprising: a plurality of peer DMS nodes that service a compute infrastructure; and a distributed data store implemented across the plurality of peer DMS nodes (Raja, Fig. 1 & para 0018 disclose infrastructure in a distributed storage system for taking snapshot in a distributed node environment “As illustrated in FIG. 1, a distributed data grid provides data storage and management capabilities by distributing data over a number of servers (e.g., 120 a, 120 b, 120 c, and 120 d) working together…”); 
receiving fileset metadata for a fileset of the compute infrastructure(Raja, para 0051 further discloses metadata such as a set of partitions (fileset metadata) information is sent by the snapshot coordinator which is received by the node having those partitions “At step 210, the snapshot coordinator sends a snapshot request identifying particular partitions to the server node holding the particular partitions. The request includes a snapshot name and a set of partitions for which snapshots art to be made.”); 
determining a plurality of partitions for the fileset based on the fileset metadata(Raja, para 0051 further discloses defined by snapshot coordinator node, metadata such as a set of partitions (fileset metadata) which are to be included in the snapshot pulling job “At step 210, the snapshot coordinator sends a snapshot request identifying particular partitions to the server node holding the particular partitions. The request includes a snapshot name and a set of partitions for which snapshots art to be made.”); 
executing a separate job to generate a respective snapshot of  a respective partition of the plurality of partitions based at least in part on determining the plurality of partitions(Raja, para 0050-51 discloses assigning snapshot of plurality of partitions job/task on individual nodes “Multiple snapshot requests can be in process on different servers/nodes simultaneously”), 
Raja teaches creation of snapshots of partitions in a distributed file storage system but they don’t explicitly teach wherein a peer DMS node of the plurality of peer DMS nodes includes a software stack for: wherein the peer DMS node of the plurality of peer DMS nodes executes the separate job autonomously and concurrently with other separate jobs that are executed by other peer DMS nodes of the plurality of peer DMS nodes; and transferring the respective snapshot of the respective partition [[in]] to a data storage separate from the distributed data store of the DMS cluster for storage at the data storage.
However in the same field of endeavor of parallel task processing Duggal teaches wherein the peer DMS node of the plurality of peer DMS nodes executes the separate job autonomously and concurrently with other separate jobs that are executed by other peer DMS nodes of the plurality of peer DMS nodes (Duggal, para 0137 discloses executing separate jobs simultaneously on plurality of nodes “The processing of a task may occur in parallel, concurrently, or simultaneously with the processing of other tasks……Furthermore, a source worker node may process multiple tasks in parallel, using one or multiple destination worker nodes. A destination worker node may process multiple tasks in parallel, coming from one or more source worker nodes.”); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the snapshot creation in a distributed storage system of Raja into process of concurrent task processing on plurality of nodes of Duggal to produce an expected result of snapshot creation in less time. The modification would be obvious because one of ordinary skill in the art would be motivated to improve the throughput of the data backup system.
Raja and Duggal teach creation of snapshots of partitions in a distributed file storage system but they don’t explicitly teach wherein a peer DMS node of the plurality of peer DMS nodes includes a software stack for: and transferring the respective snapshot of the respective partition [[in]] to a data storage separate from the distributed data store of the DMS cluster for storage at the data storage.
However in the same field of endeavor snapshot creation for storage system Joseph teaches and transferring the respective snapshot of the respective partition [[in]] to a data storage separate from the distributed data store of the DMS cluster for storage at the data storage (Joseph, Fig. 6 and col 16:3-8 disclose that created snapshot at distributed nodes 624a-n can be copied/stored at a remotely located storage service 640 “A volume snapshot of a data volume 626 may be a fixed point-in-time representation of the state of the data volume 626. In some embodiments, volume snapshots 642 may be stored remotely from a storage node 624 maintaining a data volume, such as in another storage service 640.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the snapshot creation in a distributed storage system of Raja and Duggal into storing snapshot of partitions in a separate storage location of Joseph to produce an expected result of storing partition snapshots as backup data. The modification would be obvious because one of ordinary skill in the art would be motivated to store backup data/snapshots at a remote or separate location for disaster recovery.
Raja, Duggal and Joseph teach creation of snapshots of partitions in a distributed file storage system but they don’t explicitly teach wherein a peer DMS node of the plurality of peer DMS nodes includes a software stack for:
However in the same field of endeavor snapshot creation in a distributed computing Liu teaches wherein a peer DMS node of the plurality of peer DMS nodes includes a software stack for (Liu, para 0054 discloses an independent node in a distributed computing system can have multiple software running “The configuring of the computing device may also, or alternatively, comprise the providing of software applications stored in one or more storage devices and loaded into memory of the distributed processing node 100, for causing one or more hardware processors of the distributed processing node 100 to execute the software applications”):
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the snapshot creation in a distributed storage system of Raja, Duggal and Joseph into availability of software stack at each node level of Liu to produce an expected result of having required software stack at each node level. The modification would be obvious because one of ordinary skill in the art would be motivated to achieve fault tolerance by having independently processing node specific tasks at the node level if needed. 

Response to Arguments

I.	35 U.S.C §103

Applicant’s arguments filed on 2/25/2022 have been fully considered but the examiner likes to bring following points to applicant’s attention.
The new prior art Duggal teaches the argued amended limitation about executing separate jobs simultaneously on plurality of nodes. Further, new art Joseph discloses that created snapshot at distributed nodes can be copied/stored at a remotely located storage service where Raja discloses executing jobs for snapshots creation associated to plurality of storage partition. Therefore, combination of cited prior art Raja, Duggal and Joseph teach the argued limitations. Detailed claim rejections are presented in this office action. 

Conclusion

THIS ACTION IS MADE FINAL. Claim amendments necessitated new ground of rejection. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAH A DAUD whose telephone number is (469)295-9283.  The examiner can normally be reached on M~F: 9:30 am~6:30 pm
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULLAH A DAUD/           Examiner, Art Unit 2164      

/ASHISH THOMAS/           Supervisory Patent Examiner, Art Unit 2164